DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-7 are pending in this Preliminary Amendment to Claims filed on 9/10/2021.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2019-194810 filed on 10/25/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 08/25/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 08/25/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.
    
Double Patenting
6.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.      Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of Akazawa, US Patent No. 11134172 B2.
            It is clear that all the elements of the instant application independent claim 1 is to be found in patent (U.S. Patent No. 11134172) claim 1 as the application independent claim 1 fully encompasses the patent claim 1. The difference between the instant application independent claim 1 and the patent (U.S. Patent No. 11134172) claim 1 lies in the fact that the patent (U.S. Patent No. 11134172) claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent (U.S. Patent No. 11134172) is in effect a “species” of the “generic” invention of the application independent claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application independent claim 1 is anticipated by claim 1 of the patent (U.S. Patent No. 11134172), it is not patentably distinct from claim 1 of the patent (U.S. Patent No. 11134172).
           The dependent claims 2-7 of the instant application obviously claim the same subject matter as found in the dependent claims 2-7 of the parent patent’ 172 and therefore would be rejected based on the dependent claims 2-7 of the parent patent’ 172.
       
Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claims 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu, US Pub 2016/0124692 in view of Yamada, US Pub 2016/0212300.
            As to claim 1[independent], Nakatsu teaches an image forming apparatus capable of setting a mode in which formation of an image based on an image forming instruction received from a user is allowed, said image forming apparatus comprising [fig. 3, element 301 & figs. 5, 6b; 0030, 0043-0050 Nakatsu teaches that processor 301 to acquire single identification information of the terminal devices 300a-b, assigned to each terminal device 300a-b (see fig. 6b, element 603), using wireless or wired communication protocols located within the predetermined distance from the printer 100 to establish communication to transmit at least print data to the printer 100]: 
            a storing unit [fig. 3, elements 302-304; 0035-0037] configured to store pieces of identification information assigned to portable terminals, respectively, and pieces of user information assigned to users, respectively, in association with each other [fig. 3, elements 302-304 & fig. 6b; 0035-0037, 0055  Nakatsu teaches that the one of the memories 302-304 stores the identifications of terminals devices 300a-b, and plural pieces of users information associated with each other in the table 600]; 
            an acquiring unit [fig. 3, element 301] configured to acquire the identification information assigned to said portable terminals to identify said portable terminals individually through an antenna configured to receive information by near field wireless communication from an associated one of said portable terminals positioned within a predetermined distance from said antenna [fig. 3, element 301 & fig. 5; 0030, 0043-0050 Nakatsu teaches that the processor 301 to acquire the identification information of the terminal devices 300a-b using wireless or wired communication protocols located within the predetermined range of the printer 100 to establish communication to transmit at least print data to the printer 100]; and 
              a control unit [fig. 3, element 301], 
             wherein (1) in a case in which the identification information acquired by said acquiring unit is stored in said storing unit, said control unit authenticates said user as a user corresponding to the pieces of user information associated with the pieces of identification information assigned to said portable terminals -2-[fig. 3, element 301 & figs. 5, 6b; 0030, 0043-0050 Nakatsu teaches that the processor 301 to acquire the identification information of the terminal devices 300a-b using wireless or wired communication protocols located within the predetermined range of the printer 100 to determine the terminal device is located within the near of each other referring to the table 600 information (see at least para., 0049)]53232057-v1, and
           Nakatsu doesn’t teach (2) in a case in which the identification information acquired by said acquiring unit is not stored in said storing unit, said controller unit causes a display portion to display display regions corresponding to the pieces of user information so as to be selectable to cause said storing unit to store the piece of identification information and a corresponding piece of user information in association with identification information.
           Yamada teaches (2) in a case in which the identification information acquired by said acquiring unit is not stored in said storing unit [figs. 4a, 5, 9-10, 11-12; 0039-0040, 0045-0048, 0051-0056  Yamada teaches that the identification information of the mobile device 104 was not stored in one of memories 206-208, the controller 200 caused the display 201 to display atleast the registration screen having fields or regions to enter the user information such as user name and/or password (see at least figs. 4a, 10, 12) to register and stores the mobile device 104 information or identification associated with the user’s entered user information such as user name and/or password (see fig. 9)], said controller unit causes a display portion to display display regions corresponding to the pieces of user information so as to be selectable to cause said storing unit to store the piece of identification information and a corresponding piece of user information in association with identification information [figs. 4a, 5, 9-10, 11-12; 0039-0040, 0045-0048, 0051-0056  Yamada teaches that the identification information of the mobile device 104 was not stored in one of memories 206-208, the controller 200 caused the display 201 to display at least the registration screen having fields or regions to enter the user information such as user name and/or password (see at least figs. 4a, 10, 12) to register and stores the mobile device 104 information or identification associated with the user’s entered user information such as user name and/or password (see fig. 9)].
              Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamada teaching to determine whether the identification information of the mobile device is stored to modify Nakatsu’s teaching to receive print job is a registration job that requires registration of the user information as authentication information with the identification information of the mobile device, and obtain the user information from the registration job when it is determined that the received job is the registration job, and registers the obtained user information as the authentication information. The suggestion/motivation for doing so would have been benefitted to the user to store user information and identification information in advance to collate the received user information and identification information to execute print job without any delay.

             As to claim 2 [dependent from claim 1],  Nakatsu teaches wherein said storing unit is capable of storing single identification information and the pieces of user information in association with each other [fig. 3, element 301 & figs. 5, 6b; 0030, 0043-0050 Nakatsu teaches that  the one of the memories 302-304 to store single identification information of the terminal devices 300a-b, assigned to each terminal device 300a-b (see fig. 6b, element 603), associated with plural user information (see fig. 6b, elements 601-602)], and 
             Yamada teaches wherein in the case in which the identification acquired by said acquiring unit is not stored in said storing user, said control unit causes the display portion to display display regions corresponding to the pieces of user information so as to be plurally selectable to cause said storing unit to store the piece of identification information and the corresponding pieces of user information in association with the identification information [figs. 4a, 5, 9-10, 11-12; 0039-0040, 0045-0048, 0051-0056  Yamada teaches that the identification information of the mobile device 104 was not stored in one of memories 206-208, the controller 200 caused the display 201 to display at least the registration screen having fields or regions to enter the user information such as user name and/or password (see at least figs. 4a, 10, 12) to register and stores the mobile device 104 information or identification associated with the user’s entered user information such as user name and/or password (see fig. 9)].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamada teaching to determine whether the identification information of the mobile device is stored to modify Nakatsu’s teaching to receive print job is a registration job that requires registration of the user information as authentication information with the identification information of the mobile device, and obtain the user information from the registration job when it is determined that the received job is the registration job, and registers the obtained user information as the authentication information. The suggestion/motivation for doing so would have been benefitted to the user to store user information and identification information in advance to collate the received user information and identification information to execute print job without any delay.

             As to claim 4 [dependent from claim 1], Nakatsu teaches wherein said display regions corresponding to the pieces of user information include user names of said users, respectively [fig. 4a; 0039  Nakatsu teaches that the processor 205 cause the display 201 to display authentication screen to input user information such as user name as user ID and password]. 
 
              As to claim 5 [dependent from claim 1], Nakatsu teaches wherein said display regions corresponding to the pieces of user information includes user IDs of said users, respectively [fig. 4a; 0039  Nakatsu teaches that the processor 205 cause the display 201 to display authentication screen to input user information such as user name as user ID and password to be authenticated].  

              As to claim 6 [dependent from claim 1], Nakatsu teaches wherein said user authenticated by said control unit [fig. 4a; 0039  Nakatsu teaches that the processor 205 cause the display 201 to display authentication screen to input user information such as user name as user ID and password to be authenticated] is capable of setting a printing condition of a sheet, and said control unit causes (s)aid display panel to display the printing condition corresponding to said user [fig. 5, steps 501-502; 0042-0043  Nakatsu teaches that the print job is received with the either default print setting or user’s selected/modified print settings].  

              As to claim 7 [dependent from claim 1], Nakatsu teaches wherein said display panel is a touch panel configured to receive a touch operation by said user [fig. 4a; 0039  Nakatsu teaches that the processor 205 cause the display 201 to display touch screen to input user information such as user name as user ID and password to be authenticated].  

10.        Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu, US Pub 2016/0124692 in view of Yamada, US Pub 2016/0212300 and Yoshida, US Pub 2009/0091775.
            As to claim 3 [dependent from claim 1], Nakatsu and Yamada don’t teach wherein said display regions corresponding to the pieces of user information include icons representing said users, respectively.  
            Yoshida teaches wherein said display regions corresponding to the pieces of user information include icons representing said users, respectively [fig. 10b; 0164  Yoshida teaches that the display unit displays the screen region on which users have their icons to represent them].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yoshida teaching to display the pieces of user information having icons representing the users to modify Nakatsu and Yamada’s teaching to perform user authentication for executing image processing without requesting user to manually input his/her user name and/or password to reduce image processing time less than actual image processing time where it acquires document data to be printed and converting a format of the acquired document data into a printable format. The suggestion/motivation for doing so would have been benefitted to the user to perform user authentication by using biometric information can save only the user's time of inputting the user ID and the password manually, therefore the problem that the user needs to wait in front of the printing apparatus for a long time until the printing is completed would be solved.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674